Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT
 Bobby Carl Lennox aka Bobby Carl                       Appeal from the 6th District Court of Lamar
 Leanox, Appellant                                      County, Texas (Tr. Ct. No. 28256). Opinion
                                                        delivered by Chief Justice Morriss, Justice
 No. 06-19-00164-CR         v.                          Burgess and Justice Stevens participating.

 The State of Texas, Appellee

       As stated in the Court’s opinion of this date, we find reversible error in the three judgments
of the court below. Because we have concluded that each of the three judgments incorrectly
identifies the statute and the degree of the offense regarding the respective charges of which
Lennox was found guilty, we modify each such judgment (1) by deleting the phrase “STATE JAIL
FELONY PUNISHED AS A SECOND DEGREE FELONY” under the heading “Degree of
Offense” and replacing it with the phrase “CLASS B MISDEMEANOR, ENHANCED” and (2)
by deleting the statutory section numbers “32.21(d) and 12.425” under the heading “Statute for
Offense” and replacing them with Section 32.21(e-1) and Section 12.43(b)(2) of the Texas Penal
Code. As to Count One, we modify the trial court’s judgment and the bill of costs by deleting
$390.00 of court-appointed attorney fees, however characterized. We affirm those portions of all
three judgments, as modified, finding Lennox guilty of the respective offenses. Because we find
error in the punishment portion of the judgments, we reverse the portion of the judgments imposing
punishment, and we remand the causes to the trial court for new punishment hearings.
       We note that the appellant, Bobby Carl Lennox aka Bobby Carl Leanox, has adequately
indicated his inability to pay costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED FEBRUARY 20, 2020
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE
ATTEST:
Debra K. Autrey, Clerk